Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (the “Agreement”) is entered into by
and between ContraFect Corporation (the “Company”) and Dr. Michael G. Wittekind,
a resident of the state of Washington (“Wittekind”), on October 3, 2016
(“Execution Date”) and shall become effective on the Effective Date (as defined
below). All exhibits hereto are hereby incorporated herein by this reference.

1. Resignation from Employment. Effective as of October 1, 2016 (the
“Resignation Date”), Wittekind has resigned from his employment with the
Company, and thereby terminated and ceased his service in any position or office
with the Company as of the Resignation Date, other than as expressly set forth
herein. For the avoidance of doubt, Wittekind’s last day of employment with the
Company shall be the Resignation Date. Wittekind acknowledges and agrees that
Wittekind’s resignation from employment with the Company is a voluntary
resignation by Wittekind other than for Good Reason or a termination for Cause
(as such terms are defined in that certain employment agreement between the
Company and Wittekind dated March 6, 2012, as amended November 12, 2015 (the
“Employment Agreement”)) and that Wittekind is not entitled per the terms of
such agreement, as amended, or any other agreement or arrangement with the
Company, to any severance payments or benefits in connection with such
resignation of employment.

2. Pro-Rata Bonus. Subject to Wittekind’s execution and non-revocation of this
Agreement, the Company shall provide Wittekind with three-fourths (3/4) of his
total target annual incentive bonus for 2016 (“Bonus”) through the Resignation
Date, to be paid in 2017, on the same date that the officers of the Company
receive their 2016 bonus. The total target annual incentive bonus shall equal
35% of Wittekind’s annual base salary for 2016, subject to performance against
mutually agreed-upon goals (70% corporate and 30% individual). For purposes of
determining the incentive bonus, the Company agrees to the full 30% individual
amount. However, the corporate percentage is based on corporate goals and will
be determined by the Company in 2017.

3. Payment of Earned but Unpaid Salary and Paid Time Off. With respect to the
period following the Resignation Date, Wittekind shall no longer be entitled to
any compensation or benefits from the Company, including under the Employment
Agreement, except as expressly set forth herein. The Company shall pay Wittekind
any earned but unpaid base salary, subject to all applicable withholding and
deductions, in a lump sum on the first payroll date that immediately follows the
Resignation Date.

4. Consulting Services. The Company shall engage and Wittekind agrees, for the
period from the Resignation Date to December 31, 2018 (the “Consulting Period”),
to provide the services to the Company specified in Appendix 1 (the “Services”).
Wittekind represents and warrants to the Company that the Services performed by
him hereunder will be of professional quality, consistent with generally
accepted industry standards for work of a similar nature. Wittekind shall comply
with all applicable laws in performing the Services. The Services shall be of an
advisory nature and the Company shall not have any obligation to follow
Wittekind’s advice or recommendations. Wittekind agrees to provide such Services
as reasonably requested by the Company during the Consulting Period at such
times and at such locations as may be reasonably requested by the Company’s
Chief Executive Officer and agreed to by Wittekind, whose consent will not be
unreasonably withheld.

 

1



--------------------------------------------------------------------------------

5. Consulting Fees. Wittekind shall be paid by the Company for the performance
of the Services as set forth in Appendix 1. The Company will only reimburse
reasonable expenses incurred in performing the Services that are pre-approved by
the Company in writing. Wittekind shall provide the Company with all
documentation in support of such expenses as the Company may reasonably require.
Payments due to Wittekind for the Services will be made within thirty (30) days
after receipt by the Company of the invoice.

6. Vesting of Shares and Exercise of Options. Wittekind beneficially owns a
certain number of shares of the Company’s common stock and has been granted
certain options to purchase shares of the Company’s common stock pursuant to
certain plans of the Company as more fully described in Appendix 2, attached
herein (collectively, the “Equity Awards”). The Equity Awards were acquired
during Wittekind’s tenure as an employee of the Company. Notwithstanding any
provision of this Agreement or any other agreement between the parties,
including but not limited to the Amended and Restated 2008 Equity Incentive Plan
of the Company, as amended, and the 2014 Omnibus Incentive Plan, as amended
(collectively, the “Equity Plans”), the Equity Awards will continue to vest in
accordance with and subject to their respective vesting schedules set forth in
the respective plan, as a result of Wittekind’s continued service with the
Company, in his capacity as a consultant. Vesting will cease upon the expiration
of the Consulting Period and such Consulting Period shall not be shortened,
regardless of whether Wittekind actually provides any Services during the
Consulting Period. The period for exercising each option shall be that which is
specified in the respective option grant or agreement.

7. No Employment Relationship. During the Consulting Period, Wittekind will not
be an employee of the Company, but will have the relationship of an independent
contractor to the Company. As an independent contractor, Wittekind shall have no
authority to represent, act on behalf of or bind the Company. Wittekind shall
have reasonable discretion as to the method of the performance of the Services.
As an independent contractor after the Resignation Date and subject to the
provisions of Section 11, Wittekind may engage in other activities outside of
the Services performed hereunder, unless they would materially impair or
interfere with Wittekind’s ability to perform the Services as provided in this
Agreement. The parties agree that all income recognized by Wittekind in respect
of compensation paid for the Services shall be self-employment income reportable
on the appropriate Internal Revenue Service Form 1099. Wittekind shall have the
sole responsibility and obligation to report such self-employment income on
Wittekind’s tax returns and to pay all such taxes as are required by law, and
the Company shall have no responsibility or obligation to withhold income or
payroll taxes under the United States Federal Insurance Contributions Act or
under state unemployment, disability or other laws or to pay employer payroll
taxes thereon under such laws or to withhold special or general funds,
assessments, or taxes generally collected by employers for the use and benefit
of employees.

8. ContraFect Benefits. Following the Resignation Date and except as otherwise
required under applicable law, including but not limited to any benefits
available under the Consolidated Omnibus Budget Reconciliation Act, Wittekind
shall not be entitled to participate in or receive any

 

2



--------------------------------------------------------------------------------

benefits or have any rights as an employee of the Company under any employee
pension or welfare benefit plan, or any fringe benefit plan, including without
limitation, any qualified or nonqualified deferred compensation plan, any bonus
or compensation plan, any stock, restricted stock or stock option plan, any
severance plan, any long-term or short-term disability plan, any medical, dental
or insurance plan, any personnel program or policy, or any flexible spending
arrangement sponsored or maintained by the Company (each, a “Plan”), except as
specifically outlined in this Agreement. In addition, even if Wittekind’s status
as an independent contractor is reclassified by a Federal or state governmental
entity, a court or a third party arbitrator to constitute an employee or a
common law employee of the Company, Wittekind shall not be eligible to
participate in or receive any benefits or have any rights as an employee of the
Company under any Plan, unless and until the Company consents to such
eligibility in writing or as required by applicable law. Wittekind will not be
covered by any Company liability insurance policies during the Consulting
Period.

9. Confidentiality. Wittekind acknowledges that, during the Consulting Period he
may have, and during his employment with the Company he has had, access to
Confidential Information and materials not generally known outside the Company.
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information and materials (whether conceived or
developed by Wittekind or others) of the Company, and Company marketing and
other business plans, customers and customer information, data strategies,
research, reports, copyrights and patents related to the Company. During the
Consulting Period and thereafter, Wittekind shall not, without the prior consent
of the Company, communicate or divulge any Confidential Information or materials
to anyone other than the Company and its partners or affiliates and those
designated by the Company, unless required by law. Wittekind acknowledges that
Confidential Information is and shall remain the property of the Company. The
confidentiality obligations hereunder shall not apply to Company information
that would be Confidential Information but which: (i) is, or later becomes,
public knowledge other than by breach of this Agreement; (ii) is in the
possession of Wittekind with the full right to disclose prior to his receipt of
such Confidential Information from the Company, as evidenced by written records;
or (iii) is independently received by Wittekind from a third party with no
restrictions on disclosure. Furthermore, Wittekind agrees not to use, without
the Company’s approval, Confidential Information for any purposes other than to
perform duties for the Company under this Agreement. Wittekind also hereby
reaffirms his obligations under the Company’s standard confidentiality
agreement, executed by Wittekind effective as of March 12, 2012 (the
“Confidentiality Agreement”). For the avoidance of doubt, Wittekind’s education,
general approach to management, and problem solving (i.e., trade skills) are not
included in the definition of “Confidential Information”.

10. Ownership of Copyrights, Patents, and Intellectual Property. Wittekind
agrees that any work prepared for the Company during his employment therewith
and during the Consulting Period which is eligible for copyright and patent
protection under the laws of the United States or any other country, and any
proprietary know how developed by Wittekind while rendering services for the
Company in any capacity, will vest in the Company. Wittekind hereby grants,
transfers, and assigns all rights, titles, interests, copyrights and patents in
such work, and all renewals and extensions thereof, to the Company, and agrees
to provide all assistance reasonably requested by the Company in the
establishment, preservation and enforcement of the Company’s copyrights and
patents in such work. Such assistance will be provided at the Company’s expense,

 

3



--------------------------------------------------------------------------------

but without any additional compensation to Wittekind if during the Consulting
Period, and for reasonable compensation (including, without limitation, a per
diem fee no less than the ratable base salary amount as was in effect prior to
the Resignation Date) and subject to Wittekind’s reasonable availability if
after the Consulting Period. If the Company cannot, after reasonable effort,
secure Wittekind’s signature on any documents needed to apply for or to
prosecute any patent, copyright, or other right or protection relating to an
invention, whether because of his physical or mental incapacity or for any other
reason, Wittekind hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as his agent and attorney-in-fact for the
limited purpose to act for and on his behalf and in his name and stead for the
purpose of executing and filing any such application or applications and taking
all other lawfully permitted actions to further the prosecution and issuance of
patents, copyrights, or similar protections thereon with the same legal force
and effect as if executed by him. Notwithstanding anything to the contrary, the
foregoing provisions shall not apply to any work product for which no equipment,
supplies, facility or Confidential Information of the Company were used and
which was developed entirely on Wittekind’s own time, unless (1) such work
product relates directly to the business of the Company or to the Company’s
actual or demonstrably anticipated research or development; or (2) the work
product results from or directly relates to any work performed by Wittekind for
the Company.

11. Non-Competition. Wittekind agrees that, during the Consulting Period, he
will not, directly or indirectly, enter into, organize, control, engage in, be
employed by, serve as a consultant to, be an officer or director of, or have any
direct or indirect investment in any business, person, partnership, association,
firm, corporation, or other entity engaged in any business activity (including,
but not limited to, research, development, manufacturing, selling, leasing,
licensing or providing services) which is directly competitive with the business
of the Company, without the prior written consent of the Company. For the sake
of clarity, a business competitive with the Company’s business is one that uses
lysins for the treatment of human infections or the use of antibodies for the
treatment of influenza.

12. Non-Solicitation. Wittekind agrees that, for a period of fifteen (15) months
after the Resignation Date, Wittekind shall not divert, attempt to divert, take
advantage of or attempt to take advantage of any actual or potential business or
opportunities of the Company, which Wittekind became aware of as a result of his
employment or consulting with the Company. Wittekind further agrees that, during
the Consulting Period, he will not directly or indirectly solicit or take any
action to hire or assist in hiring, for his own benefit or the benefit of a
related party, or any third party, any employee of the Company. For purposes of
this Section, an employee of the Company includes those persons who have been an
employee of the Company during the preceding ninety (90) days prior to any
purported solicitation. The foregoing restrictions shall not preclude Wittekind
or a third party with whom Wittekind associates from making general
solicitations through a public medium, online website, or general or mass
mailing.

13. Non-Disparagement. Wittekind and the Company agree that, during the
Consulting Period and for a period of five years thereafter, Wittekind will not
directly or indirectly disparage the Company and the Company will cause its
officers and directors not to directly or indirectly disparage Wittekind.
Nothing in this Section 13 prevents the aforementioned parties from making
truthful statements in any court proceeding or in response to any request for
information from a governmental agency or pursuant to a proper subpoena.

 

4



--------------------------------------------------------------------------------

14. Non-Waiver of Breach. Either party may waive any breach of this Agreement by
the other party, but no such waiver shall be deemed to have been given unless
such waiver be in writing, signed by the waiving party and specifically
designate the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.

15. Non-Assignment. Neither party may assign its obligations hereunder without
the prior written consent of the other party. This Agreement shall be binding
upon and inure to the benefit of the respective parties, and their legal
representatives, successors, assigns and heirs.

16. Release.

(a) General Release. In consideration of the payments and benefits provided to
Wittekind under this Agreement, Wittekind on behalf of himself and each of his
heirs, executors, administrators, representatives, agents, successors and
assigns (collectively, the “Releasors”) hereby irrevocably and unconditionally
waives, releases and forever discharges the Company and each of its subsidiaries
and affiliates and each of its or their respective current and former officers,
employees, directors, partners, members, shareholders, representatives,
insurers, subsidiaries, affiliates, attorneys, predecessors, successors and
agents (collectively, the “Released Parties”) from any and all claims, demands,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character, whether known or
unknown, suspected or unsuspected (collectively, “Claims”), that the Releasors
have or may have against the Released Parties that arise out of or are connected
to: (i) Wittekind’s service relationship with the Company up to and including
the Execution Date, (ii) the Employment Agreement up to and including the
Execution Date, or (iii) any event, condition, circumstance, conduct,
occurrence, omission, transaction or obligation that occurred, existed or arose
on or prior to the Execution Date, including, with respect to both clauses
(i) and (ii) of this Section 16(a), without limitation: (1) any Claims under all
federal, state and local statutes that employees or service providers could
bring employment or service-related claims under, including, without limitation,
any antidiscrimination statute, wage and hour statute, leave statute, equal pay
statute, whistleblower statute and any other federal, state, local or foreign
law, rule or regulation, in each case that may legally be waived and released,
and (2) any tort or contract Claims, including, without limitation, wrongful
discharge, breach of contract, defamation, slander, libel, emotional distress,
tortious conduct, invasion of privacy, wrongful or retaliatory discharge,
violation of public policy, implied covenant of good faith and fair dealing,
negligence, fraud, personal injury or sickness or any other harm.
Notwithstanding anything to the contrary, Wittekind does not release, discharge
or waive: (A) any rights that Wittekind may have under this Agreement,
(B) Wittekind’s right to file a complaint with any governmental agency, provided
that Wittekind understands and agrees that he is expressly waiving any right to
obtain monetary damages as provided in Section 16(b)(ii)(x) below, (C) Claims
that cannot be waived by law, (D) Claims for vested benefits under the Company’s
employee benefit plans, including equity compensation plans and grants
thereunder to the extent vested or to be vested, (E) Claims to indemnification,
contribution, exculpation, directors and officers insurance, or other insurance
(e.g., executives and officers), and (F) claims, charges, complaints, causes of
action or demand that post-date the Execution Date or that are based on factual
allegations that do not arise from or relate to clauses (i), (ii) or (iii) of
this Section 16(a).

 

5



--------------------------------------------------------------------------------

b. Proceedings.

i. General Agreement Relating to Proceedings. Wittekind hereby represents that
as of the Execution Date he has not filed, and except as provided in
Section 16(b)(ii) hereof, Wittekind agrees not to initiate or cause to be
initiated on his behalf, any complaint, charge, claim or proceeding against the
Released Parties before any local, state or federal agency, court or other body
relating to matters released pursuant to Section 16.

ii. Administrative Proceedings. Nothing in this Section 16 shall preclude
Wittekind from (x) filing a charge with or participating in any administrative
investigation or proceeding by the Equal Employment Opportunity Commission or
another Fair Employment Practices agency, provided that Wittekind is waiving his
right to recover money in connection with any such charge or investigation or
(y) or from communicating directly with, cooperating with, or providing
information to, any federal, state or local government regulator or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation.

c. Acknowledgment of Waiver of Claims under ADEA. Wittekind understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Wittekind understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Execution Date. Wittekind understands and acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Wittekind was already entitled. Wittekind further understands
and acknowledges that he has been advised by this writing that: (i) he should
consult with an attorney prior to executing this Agreement; (ii) he has been
provided with at least twenty-one (21) days within which to consider the terms
of this Agreement; (iii) he has seven (7) days following the Execution Date to
revoke this Agreement pursuant to written notice to the General Counsel of the
Company (which notice must be actually received by such individual during such
7-day period) at:

Address, email address, and facsimile of Legal Counsel:

ContraFect Corporation

28 Wells Avenue, 3rd Floor

Yonkers, New York 10701

Attention: Natalie Bogdanos, Esq., General Counsel & Corporate Secretary

Email: nbogdanos@contrafect.com

Facsimile: 914-207-2399

(iv) this Agreement shall become effective on the eighth (8th) day after the
Execution Date (referred to for all purposes herein as the “Effective Date”),
unless Wittekind has properly revoked this Agreement; and (v) nothing in this
Agreement prevents or precludes Wittekind from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically

 

6



--------------------------------------------------------------------------------

authorized by federal law. If Wittekind revokes this Agreement in accordance
with the foregoing revocation provisions, this Agreement shall be null and void
in its entirety, and Wittekind will not be entitled to receive any of the
additional compensation hereunder and may continue to be subject to the terms of
the Employment Agreement and any other agreements currently in effect by and
between the parties in accordance with their terms. In the event Wittekind signs
this Agreement and returns it to the Company in less than the 21-day period
identified above, Wittekind hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement, but he shall retain his rights related to the 7-day period for
revocation.

17. Severability. Provisions of this Agreement are severable. If any provision
is held to be invalid or unenforceable it shall not affect the validity or
enforceability of any other provision.

18. Entire Agreement. This Agreement (and any agreements or arrangements
referenced herein) represents the sole and entire agreement between the parties
and, except as expressly stated herein, supersedes the Employment Agreement and
all prior agreements, negotiations and discussions between Wittekind and the
Company, with respect to the subject matters contained herein. Notwithstanding
the foregoing, the Confidentiality Agreement shall not be superseded by this
Agreement and shall remain in effect in accordance with its terms.

19. Governing Law. This Agreement shall be construed as a whole in accordance
with its fair meaning and in accordance with the laws of the State of New York.
The language in the Agreement shall not be construed for or against any
particular party. Venue for any court action or arbitration arising under this
Agreement shall lie in Westchester County, New York.

20. Headings. The headings used herein are for reference only and shall not
affect the construction of this Agreement.

21. Disputes. The parties agree that any and all disputes, controversies or
claims arising out of or relating to this Agreement, or breach thereof, shall be
submitted to final and binding arbitration pursuant to the employment
arbitration rules of the American Arbitration Association. The prevailing party
or parties shall be entitled to recover from the other party reasonable
attorney’s fees and other costs incurred.

22. Interpretation. In the event Section 11 or Section 12 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

23. Survival. Sections 9, 10, 13 and 16-27 shall survive beyond the end of the
Consulting Period.

24. Agreement Does Not Constitute Admission. This Agreement shall not be
construed as an admission by any party hereto, or their directors, officers,
employees, representatives, affiliates, and assigns, past and present, of any
wrongful act, or retaliation, or breach of contract.

 

7



--------------------------------------------------------------------------------

25. Miscellaneous. Payments and benefits under this Agreement are not subject to
mitigation or offset. This Agreement will be binding upon and inure to the
benefit of the parties’ successors and heirs. This Agreement can be executed in
counterparts, which together will constitute the binding agreement of the
parties, and electronic copies shall have the effect of originals.

26. Voluntary Execution of Agreement. Wittekind understands and agrees that he
is executing this Agreement voluntarily, without any duress or undue influence
on the part or behalf of the Company or any third party, with the full intent of
releasing all of Wittekind’s claims against the Company and any of the other
Released Parties. Wittekind acknowledges that: (i) he has read this Agreement;
(ii) he has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement; (iii) he has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of his own choice or has elected not to retain legal counsel;
(iv) he understands the terms and consequences of this Agreement and of the
releases it contains; and (v) he is fully aware of the legal and binding effect
of this Agreement.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the Execution Date.

 

    CONTRAFECT CORPORATION /s/ Michael G. Wittekind     /s/ Steven C. Gilman
Michael G. Wittekind     Steven C. Gilman     Chief Executive Officer

 

9



--------------------------------------------------------------------------------

APPENDIX 1

 

1. Description of Services. As discussed in Section 4 of the Agreement,
“Services” means the services described below:

 

  •   Provide assistance and cooperation to Company as the Company reasonably
requests regarding any matter, dispute or controversy with which Company is or
may become involved and of which Wittekind has or may have reason to have
relevant knowledge, information or expertise.

 

  •   Provide assistance and scientific advice regarding Company programs

 

2. Fees.

In consideration for the performance of Services in accordance with this
Agreement, the Company shall pay to Wittekind the amount of $200.00 per whole
hour of Services performed. Total fees will not exceed a total of $20,000 during
any twelve (12) month period without mutual written consent of the Company and
Wittekind.

 

3. Payments.

All payments under this Agreement shall be sent to the address below unless
otherwise directed by Wittekind and agreed to by the Company in writing:

Michael G. Wittekind

9515 Olympus Beach Road NE

Bainbridge Island, WA 98110

Wittekind shall send invoices for Services performed hereunder to:

Steve C. Gilman

Chief Executive Officer

Company Corporation

28 Wells Avenue, 3rd Floor

Yonkers, New York 10701

With a copy to accounting@contrafect.com



--------------------------------------------------------------------------------

APPENDIX 2

EQUITY AWARDS

 

Award Type

  Grant Date     Exercise Price
Per Share     Shares Subject
To Award     Vested
Shares     Note  

Option

    4/1/2012      $ 3.50        20,571        20,571     

Option

    8/11/2012      $ 3.50        8,571        8,571     

Option

    2/27/2013      $ 3.50        12,857        12,857     

Option

    4/29/2014      $ 4.27        21,428        16,071        1   

Option

    10/28/2014      $ 2.91        40,000        20,000        2   

Option

    2/6/2015      $ 4.61        115,000        43,125        3   

Option

    2/8/2016      $ 3.29        80,000        10,000        4   

Notes

 

1- subject to the terms of the applicable option agreement, 5,371 options shall
vest on April 29, 2017.

2- subject to the terms of the applicable option agreement, 10,000 options shall
vest on each of October 28, 2016 and 2017.

3- subject to the terms of the applicable option agreement, 7,187 options shall
vest on the last day of each calendar quarter, ending on December 31, 2018.

4- subject to the terms of the applicable option agreement, 5,000 options shall
vest on the last day of each calendar quarter, ending on December 31, 2019.